DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 12-15 are amended. Claims 1-11 are cancelled. Therefore, claims 12-15 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on June 30, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaneecke et al. (WO 2012119947 A1, hereinafter Vaneecke) in view of Shuck (US 20140263195 A1) in view of Simmons (ES 2390533 T3) in view of Pialot et al. (WO 2013178825 A2, hereinafter Pialot) and in view of Bichsel (EP 2543465 A2).
Regarding claim 12, Vaneecke discloses an additive manufacturing method (Abstract, line 1, “A method is described for producing a sawing bead for use in a sawing cord.”, where metallic powder is additively added onto the sawing cord to produce a sawing bead), further comprising the steps of: 
providing a linear additive manufacturing material supply by providing a stream of powder particles (Page 9, lines 3-4, “…a supply of metal matrix material 104, in the form of a powder, or a wire or a ribbon that is fed into the focal point of the laser…”, where in Fig. 1, the powder material 104 is shown as a linear stream that exits the tube 104); 
directing at least one laser beam onto said linear stream of powder particles melting said linear stream of powder particles forming a melted linear stream of powder particles (Page 10, lines 7-12, “The light path of the laser is adjusted so that the focal point 103 is in the vicinity of the tube surface 110. A particularly preferred embodiment of the method is when the focal point 103 is formed slightly (3 to 10 mm) above the surface of the metallic substrate tube. In this way the matrix material is heated-up prior to impinging on the surface of the tube. The heated metal matrix material then sticks better to the metallic tube 204.”, where the linear stream of particles contacts the focal point of the laser 103 and is heated, then the heated matrix material is a stream of particles; where the melt pool 108 would be formed through the melted matrix material as the laser is not focused on the surface of the part 110); and 
directing said melted linear stream of powder particles to a substrate to produce the part (Page 11, lines 11-14, “…abrasive layer will be formed by at least 'O' layers of which the first one 206 is in contact with the metallic tube over the whole layer, while the layers following 208, 210, 212, 214, 216…”, where the melted matrix material forms the saw bead).
Vaneecke does not disclose:
a device that contains a first element that controls the flow rate of the stream of powder particles and 
a second element that controls the cross sectional area of the stream of powder particles; and
using gravity to control the motion of the particles producing a linear stream of powder particle; and
providing an ablation energetic beam and an ablation energetic beam source that produces said ablation energetic beam, wherein said ablation energetic beam is directed to said melted linear stream of powder particles and removes oxidation and contamination from said linear additive manufacturing material supply.
However, Shuck discloses, in the similar field of powder based additive manufacturing, a powder feeder that can adjust flow rate (Para. 0006, lines 5-6, “…the powder flow rate is adjusted at a powder feeder…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to include the particle flow rate adjustment ability as taught by Shuck.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of maintaining constant cooling rates with changing substrate geometry though adjusting particle flow rate, as stated by Shuck, Para. 0005, lines 1-4, “…when the substrate geometry changes, it may become necessary to increase the powder flow rate to maintain the same cooling rate of the melt pools to produce the desired microstructure….”.
Simmons discloses, in the similar field of particle fed through nozzle devices, a nozzle with the capability of adjusting the cross-sectional area (Page 2, Para. 6, line 3, “…means can be provided to adjust the width of the elongated cross-section of the nozzle…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to also include the cross-sectional area adjustment means as taught by Simmons.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to have the nozzle adjust to different lengths of surfaces so that deposition of particles can be more efficient, as stated by Simmons, Page 2, Para. 8, lines 1-3, “…length of the cross-section of the nozzle in the direction of its elongation is equal to the length of the surface in the direction of the rotational axis to increase the deposition rate…and reduce the number of revolutions…”.
	Pialot discloses, in the similar field of dispensing particles for additive manufacturing, using gravity to control the motion of particles (Page 5, last Para., lines 3-4, “The feed means 7 simply use a lower opening 71 of the hopper for transferring the powder by gravity…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed tube in Vaneecke to include the opening in the hopper for controlling the powder via gravity as taught by Pialot.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing a power source to allow the powder to flow, as gravity is a natural force requiring no upkeep cost, as stated by Pialot, Page 3, line 7, “The storage means are placed higher than the working area, • the feeding means use gravity…”, where the purpose of having the storage means higher than the working area is to take advantage of the potential energy from gravity.
Furthermore, Bichsel discloses, in the similar field of laser use on substrates, an ablation process that uses an energy source to remove oxidation and other impurities from the surface of the manufacturing material (Para. 0024, lines 6 from end, “…an ablation process is performed to remove oxidation and other impurities on the surface of baseplate 117…The ablation process may be implemented in vacuum using energy source 110.”, where the energy source in Para. 0022 is stated to be a laser, electron beam gun, or other energy beam generation equipment). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing process in Vaneecke to include the ablation step of the melt pool as taught by Bichsel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of removing impurities on a previous layer before setting another layer on top of it, which provides for a more uniform material structure throughout the build, as stated by Bichsel, Para. 0024, lines 6 from end, “…an ablation process…performed to remove oxidation and other impurities on the surface…”.

Regarding claim 14, Vaneecke discloses an additive manufacturing method (Abstract, line 1, “A method is described for producing a sawing bead for use in a sawing cord.”, where metallic powder is additively added onto the sawing cord to produce a sawing bead, comprising the steps of. 
providing a linear additive manufacturing material supply by providing a stream of powder particles (Page 9, lines 3-4, “…a supply of metal matrix material 104, in the form of a powder, or a wire or a ribbon that is fed into the focal point of the laser…”, where in Fig. 1, the powder material 104 is shown as a linear stream that exits the tube 104); 
directing at least one laser beam onto said linear stream of powder particles melting said linear stream of powder particles forming a melted linear stream of powder particles (Page 10, lines 7-12, “The light path of the laser is adjusted so that the focal point 103 is in the vicinity of the tube surface 110. A particularly preferred embodiment of the method is when the focal point 103 is formed slightly (3 to 10 mm) above the surface of the metallic substrate tube. In this way the matrix material is heated-up prior to impinging on the surface of the tube. The heated metal matrix material then sticks better to the metallic tube 204.”, where the linear stream of particles contacts the focal point of the laser 103 and is heated, then the heated matrix material is a stream of particles; where the melt pool 108 would be formed through the melted matrix material as the laser is not focused on the surface of the part 110); and 
directing said melted linear stream of powder particles to said substrate to produce the part (Page 11, lines 11-14, “…abrasive layer will be formed by at least 'O' layers of which the first one 206 is in contact with the metallic tube over the whole layer, while the layers following 208, 210, 212, 214, 216…”, where the melted matrix material forms the saw bead).
 Vaneecke does not disclose:
a device that contains a first element that controls the flow rate of the stream of powder particles and 
a second element that controls the cross sectional area of the stream of powder particles; and
using gravity to control the motion of the particles producing a linear stream of powder particle; and
providing a forging energetic beam and a forging energetic beam source that produces said forging energetic beam, wherein said forging energetic beam is directed to said melted linear stream of powder particles.
However, Shuck discloses, in the similar field of powder based additive manufacturing, a powder feeder that can adjust flow rate (Para. 0006, lines 5-6, “…the powder flow rate is adjusted at a powder feeder…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to include the particle flow rate adjustment ability as taught by Shuck.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of maintaining constant cooling rates with changing substrate geometry though adjusting particle flow rate, as stated by Shuck, Para. 0005, lines 1-4, “…when the substrate geometry changes, it may become necessary to increase the powder flow rate to maintain the same cooling rate of the melt pools to produce the desired microstructure….”.
Simmons discloses, in the similar field of particle fed through nozzle devices, a nozzle with the capability of adjusting the cross-sectional area (Page 2, Para. 6, line 3, “…means can be provided to adjust the width of the elongated cross-section of the nozzle…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to also include the cross-sectional area adjustment means as taught by Simmons.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to have the nozzle adjust to different lengths of surfaces so that deposition of particles can be more efficient, as stated by Simmons, Page 2, Para. 8, lines 1-3, “…length of the cross-section of the nozzle in the direction of its elongation is equal to the length of the surface in the direction of the rotational axis to increase the deposition rate…and reduce the number of revolutions…”.
	Pialot discloses, in the similar field of dispensing particles for additive manufacturing, using gravity to control the motion of particles (Page 5, last Para., lines 3-4, “The feed means 7 simply use a lower opening 71 of the hopper for transferring the powder by gravity…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed tube in Vaneecke to include the opening in the hopper for controlling the powder via gravity as taught by Pialot.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing a power source to allow the powder to flow, as gravity is a natural force requiring no upkeep cost, as stated by Pialot, Page 3, line 7, “The storage means are placed higher than the working area, • the feeding means use gravity…”, where the purpose of having the storage means higher than the working area is to take advantage of the potential energy from gravity.
Furthermore, Bichsel discloses an ablation energy beam that is capable of forging or shaping the additive manufacturing material through removal of impurities from the surface (Para. 0024, lines 6 from end, “…an ablation process is performed to remove oxidation and other impurities on the surface of baseplate 117…The ablation process may be implemented in vacuum using energy source 110.”, where the energy source 110 removes material from the target surface). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing process in Vaneecke to include the ablation step where the melted matrix material can be shaped on the substrate surface as taught by Bichsel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of removing impurities on a previous layer before setting another layer on top of it, which provides for a more uniform material structure throughout the build, as stated by Bichsel, Para. 0024, lines 6 from end, “…an ablation process…performed to remove oxidation and other impurities on the surface…”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vaneecke et al. (WO 2012119947 A1, hereinafter Vaneecke) in view of Shuck (US 20140263195 A1) in view of Simmons (ES 2390533 T3) in view of Pialot et al. (WO 2013178825 A2, hereinafter Pialot).
Regarding claim 13, Vaneecke discloses an additive manufacturing method (Abstract, line 1, “A method is described for producing a sawing bead for use in a sawing cord.”, where metallic powder is additively added onto the sawing cord to produce a sawing bead) comprising the steps of: 
providing a linear additive manufacturing material supply by providing a stream of powder particles (Page 9, lines 3-4, “…a supply of metal matrix material 104, in the form of a powder, or a wire or a ribbon that is fed into the focal point of the laser…”, where in Fig. 1, the powder material 104 is shown as a linear stream that exits the tube 104); 
-2-directing at least one laser beam onto said linear stream of powder particles melting said linear stream of powder particles forming a melted linear stream of powder particles (Page 10, lines 7-12, “The light path of the laser is adjusted so that the focal point 103 is in the vicinity of the tube surface 110. A particularly preferred embodiment of the method is when the focal point 103 is formed slightly (3 to 10 mm) above the surface of the metallic substrate tube. In this way the matrix material is heated-up prior to impinging on the surface of the tube. The heated metal matrix material then sticks better to the metallic tube 204.”, where the linear stream of particles contacts the focal point of the laser 103 and is heated, then the heated matrix material is a stream of particles; where the melt pool 108 would be formed through the melted matrix material as the laser is not focused on the surface of the part 110); and
directing said melted linear stream of powder particles to said substrate to produce the part (Page 11, lines 11-14, “…abrasive layer will be formed by at least 'O' layers of which the first one 206 is in contact with the metallic tube over the whole layer, while the layers following 208, 210, 212, 214, 216…”, where the melted matrix material forms the saw bead).
Vaneecke does not disclose:
a device that contains a first element that controls the flow rate of the stream of powder particles and 
a second element that controls the cross sectional area of the stream of powder particles; and
using gravity to control the motion of the particles producing a linear stream of powder particle; and
providing a substrate melting energetic beam and a substrate melting energetic beam source that produces a said substrate melting energetic beam, wherein said substrate melting energetic beam is directed to said substrate.
However, Shuck discloses, in the similar field of powder based additive manufacturing, a powder feeder that can adjust flow rate (Para. 0006, lines 5-6, “…the powder flow rate is adjusted at a powder feeder…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to include the particle flow rate adjustment ability as taught by Shuck.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of maintaining constant cooling rates with changing substrate geometry though adjusting particle flow rate, as stated by Shuck, Para. 0005, lines 1-4, “…when the substrate geometry changes, it may become necessary to increase the powder flow rate to maintain the same cooling rate of the melt pools to produce the desired microstructure….”.
Simmons discloses, in the similar field of particle fed through nozzle devices, a nozzle with the capability of adjusting the cross-sectional area (Page 2, Para. 6, line 3, “…means can be provided to adjust the width of the elongated cross-section of the nozzle…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed means from Vaneecke to also include the cross-sectional area adjustment means as taught by Simmons.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to have the nozzle adjust to different lengths of surfaces so that deposition of particles can be more efficient, as stated by Simmons, Page 2, Para. 8, lines 1-3, “…length of the cross-section of the nozzle in the direction of its elongation is equal to the length of the surface in the direction of the rotational axis to increase the deposition rate…and reduce the number of revolutions…”.
Pialot discloses, in the similar field of dispensing particles for additive manufacturing, using gravity to control the motion of particles (Page 5, last Para., lines 3-4, “The feed means 7 simply use a lower opening 71 of the hopper for transferring the powder by gravity…”) and having an energetic laser source (Page 4, last Para., line 2, “An energy source, here a laser source 10 emits a laser beam 3…”) that produces a laser to hit the substrate (Fig. 2, where the laser beam 3 hits the substrate surfaces). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed tube and additive manufacturing system in Vaneecke to include the opening in the hopper for controlling the powder via gravity and the substrate laser beam as taught by Pialot.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing a power source to allow the powder to flow, as gravity is a natural force requiring no upkeep cost, as stated by Pialot, Page 3, line 7, “The storage means are placed higher than the working area, • the feeding means use gravity…”, where the purpose of having the storage means higher than the working area is to take advantage of the potential energy from gravity. The addition of the substrate laser beam would provide the advantage of total melting of the powder grains, which would provide a more uniform melt pool and feature on the substrate surface, as stated by Pialot, Para. 0029, lines 8-9, “…total melting of the grains of said powder by means of an energy beam such as a radiation electromagnetic (for example a laser beam)…”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaneecke et al. (WO 2012119947 A1, hereinafter Vaneecke) in view of Shuck (US 20140263195 A1) in view of Simmons (ES 2390533 T3) in view of Pialot et al. (WO 2013178825 A2, hereinafter Pialot) and in view of Bichsel (EP 2543465 A2) and in further view of McGregor et al. (US 20030116542 A1, hereinafter McGregor).
	Regarding claim 15, modified Vaneecke teaches the method according to claim 14, as set forth above, discloses wherein a laser beam is directed onto the linear stream of powder particles (Inherently disclosed in Vaneecke, Page 10, lines 7-12, “The light path of the laser is adjusted so that the focal point 103 is in the vicinity of the tube surface 110. A particularly preferred embodiment of the method is when the focal point 103 is formed slightly (3 to 10 mm) above the surface of the metallic substrate tube. In this way the matrix material is heated-up prior to impinging on the surface of the tube. The heated metal matrix material then sticks better to the metallic tube 204.”).
	Modified Vaneecke does not disclose:
said step of directing at least one laser beam onto said linear stream of powder particles comprises directing multiple laser beams onto said linear stream of powder particles wherein said multiple laser beams are positioned symmetrically around said linear stream of powder particles.
However, McGregor discloses directing multiple energy beams (Para. 0061, lines 1-3, “It will be clear to persons skilled in the art, that other numbers of beams could be used and would fall within the scope of this invention.”) onto the material supply (Para. 0023, lines 3-4, “Powder is injected vertically at the top dead centre of the melt pool…”, where the melt pool is formed through the lasers), where the beams are symmetrically around the material supply (Para. 0023, lines 1-3, “Laser energy enters the molten pool at an angle of about 30 degrees to the vertical and symmetrically around the pool in the form of an annulus.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the singular laser beam aimed at the matrix particle stream from Vaneecke to include the multiple laser beam configuration as taught by McGregor, where multiple lasers converge at the focal point shown in Figure 1 of Vaneecke.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of potentially increased intensity from the laser beams, which would provide for improved cutting, welding, and machining abilities, as stated by McGregor, Para. 0060, lines 2-5, “…it is possible to have the separate beams overlap originating at the beam splitter on the work surface thereby producing increased intensity which is useful for cutting, welding and machining.”.

Response to Arguments
Applicant’s arguments, see Pages 5-24, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1-15 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding a laser beam directed at a stream of particles, creating a melted stream of particles before being deposited on a substrate surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/23/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761